Case 1:20-cv-00159-MAC-ZJH Document 13 Filed 03/05/21 Page 1 of 1 PageID #: 32




 UNITED STATES DISTRICT COURT                             EASTERN DISTRICT OF TEXAS


CLIFFORD COOK,                                  §
                                                §
                Plaintiff,                      §
                                                §
versus                                          §   CIVIL ACTION NO. 1:20-CV-159
                                                §
MICHAEL B. CROW,                                §
                                                §
                Defendant.                      §
                     MEMORANDUM ORDER ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Clifford Cook, proceeding pro se, filed this civil rights lawsuit. The court

referred this matter to the Honorable Zack Hawthorn, United States Magistrate Judge, for

consideration pursuant to applicable laws and orders of this court. The magistrate judge has

submitted a Report and Recommendation of United States Magistrate Judge recommending that

plaintiff’s motion to dismiss be granted and this lawsuit dismissed without prejudice pursuant to

Federal Rule of Civil Procedure 41(a).

         The court has received the Report and Recommendation, along with the record, pleadings,

and all available evidence. No objections were filed to the magistrate judge’s Report and
Recommendation.
                                            ORDER

         Accordingly, the findings of fact and conclusions set forth in the Report and

Recommendation are correct and the Report of the magistrate judge is ADOPTED as the opinion

of the court. Plaintiff’s motion to dismiss is GRANTED. An appropriate final judgment will be

entered.


         SIGNED at Beaumont, Texas, this 5th day of March, 2021.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE
